Citation Nr: 1748091	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-01 005		DATE


THE ISSUES

1.  Entitlement to a compensable initial evaluation for service-connected varicose veins prior to April 13, 2015, and in excess of 10 percent thereafter.

2.  Entitlement to a compensable initial evaluation for service-connected left hip and thigh disability prior to February 25, 2015, and in excess of 10 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


ORDER

An increased initial evaluation for varicose veins is denied.


FINDINGS OF FACT

1.  Prior to April 13, 2015, the evidence reflects only the existence of asymptomatic palpable and visible varicose veins in the Veteran's left leg.

2.  After April 13, 2015, the evidence reflects the varicose veins caused intermittent aching and fatigue in the Veteran's left leg after prolonged standing and walking, which symptoms were relieved by elevating the left leg.  


CONCLUSION OF LAW

The criteria for an increased initial evaluation for varicose veins have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7120 (2016).


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1968 to July 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in July 2016.  

The Board notes that, in an August 2017 rating decision, VA determined that the Veteran's application for TDIU was moot because his service-connected posttraumatic stress disorder (PTSD) was increased to 100 percent.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100 percent rating means a veteran is totally disabled); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (request for TDIU moot where 100 percent schedular rating was awarded for same period).  However, a grant of 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his other service-connected disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280 (2008) (VA must consider SMC for a TDIU claim despite 100 percent disability rating if VA finds a separate disability supports a TDIU).  Therefore, the issue of TDIU has been added to this appeal as part and parcel of the claims for increased initial evaluations.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of earlier effective dates for service-connected bilateral hearing loss, bilateral tinnitus, PTSD, and left hip and thigh disability, has been raised by the Veteran in a January 2014 written statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issues of increased initial evaluation for left hip and thigh disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activities, 38 C.F.R. § 4.10.  See Schafarth v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial evaluation following an award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's varicose veins are currently rated as noncompensable under Diagnostic Code 7120 prior to April 13, 2015, and as 10 percent disabling thereafter.  38 C.F.R. § 4.104.  Under this code, a noncompensable evaluation is warranted where there is evidence of asymptomatic palpable or visible varicose veins.  A 10 percent evaluation is warranted where there is intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent evaluation is warranted where there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  

A 40 percent evaluation is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent evaluation is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  The maximum 100 percent evaluation is warranted for massive board-like edema with constant pain at rest.

The Veteran testified at the July 2016 hearing that the treatment he received for varicose veins was through private providers and not through VA.  His VA treatment records reflect this, as aside from occasional notations of past medical history, they are silent as to varicose veins.  

The Veteran's private treatment records reflect a diagnosis of varicose veins in the left leg.  An April 2010 physical examination report notes visible and palpable varicose veins on the left leg, describing local vein pain as the only symptom directly attributable to the varicose veins.  June 2010 private treatment notes detail endoluminal laser ablations and microphlebectomy stripping of the left leg to treat the varicose veins.  

The Veteran underwent a VA joints examination that included an examination of his varicose veins.  The examiner noted visible and palpable varicose veins on the Veteran's left leg, but no edema of the left foot related to the visible veins.  At an April 2014 VA neuropathy examination, the examiner noted that there were no significant varicose veins present on the Veteran's legs at the time of the examination.  

On April 13, 2015, the Veteran underwent a VA varicose vein examination.  The Veteran reported some itchiness on his lower extremity varicose veins, but stated that he had noticed improvement in the veins since the 2010 microphlebectomy.  The examiner noted aching and fatigue in the left leg after prolonged standing or walking, which was relieved by elevation of the leg.  The examiner noted that the condition had mostly resolved and did not note any visible varicose veins.  

No further treatment records concerning varicose veins are present in the record.

After consideration of the above evidence, the Board finds that an increased evaluation is not warranted either prior to or beginning April 13, 2015.  Prior to that date, although the record clearly establishes that the Veteran had visible and palpable varicose veins at the time of his application for service connection, there is no evidence indicating the Veteran experienced any symptoms related to his varicose veins, such as edema, fatigue, or stasis pigmentation.  The Board notes in particular that the surgeries performed to treat the varicose veins occurred prior to the period on appeal.  Therefore, as the veins were asymptomatic in the relevant period, no higher than a noncompensable evaluation is warranted prior to April 13, 2015.

For the period beginning April 13, 2015, the record reflects that the Veteran experienced intermittent aching and fatigue in his left leg after prolonged standing or walking, and that these symptoms were relieved by elevating his leg.  Although he reported some itching on his leg, there is no indication or diagnosis in the record that this was eczema, and there is no evidence of persistent swelling; moreover, the examiner noted that the condition had mostly resolved and did not note any visible varicose veins.  Therefore, a 20 percent evaluation is not warranted.  

Accordingly, the claim for an increased initial evaluation of the service-connected varicose veins is denied.


REMAND

VA's regulations require that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing, and, if possible, with range of motion measurements of the opposite, undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  The Veteran's most recent VA hip and thigh examination, which was performed in February 2015, is not compliant with the requirements of Correia, as it is unclear whether the range of motion measurements were taken in an active or passive status, and in weightbearing or non-weightbearing status.  

As the TDIU issue is intertwined with the above remanded issue, it is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his left hip and thigh disability.  

The left hip must be tested in both active and passive motion, on weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All opinions must be accompanied by a clear rationale.

The examiner should estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion, stated in degrees, beyond what is shown clinically.

2.  Then, the AOJ should review the claims file and readjudicate the Veteran's claim for TDIU, taking into consideration the Veteran's April 2014 written statement that he is unable to do work he used to do due to his inability to bend, stoop, or squat.  

3.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Veterans of Foreign Wars of the United States

Department of Veterans Affairs


